Per Curiam.

William Richardson and his wife conveyed a piece of land to their son, Payton Richardson. William was, at the time, largely indebted to James Gibson, but had partially secured the debt he owed him. Gibson sued and obtained judgment against William Richardson for the debt he owed, and, in the course of his proceedings to make the *37money on it, sold the land conveyed to Payton Richardson, at sheriff’s sale, and became himself the purchaser thereof, and then instituted this suit to set aside the conveyance, made by William, of the land to his son, Payton, as fraudulent. On the trial, Payton offered his two co-defendants — William and wife — as witnesses. The trial was before the statute making parties competent witnesses. They were not admitted. The plaintiff obtained a general verdict in his favor on the issues, and had judgment, setting aside the fraudulent conveyance. The fact of partial indemnity did not preclude the plaintiff from looking to the land in question for the making up of any deficiency. We can’t see much in the case. It is right on the evidence.
C. C. Nave, for the appellants.
L. M. Campbell, for the appellee.
The judgment is affirmed, with costs.